 

FILED

   

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS OCT 28 2019

AMARILLO DIVISION

 

JEREMY JUSTIN ARREDONDO,

CLERK, U.S. DISTRICT CO

By_____"\_)-
Deputy

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

unr

 

Petitioner,

v. 2:19-CV-191-Z

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

On CON COD COD 607 60> 6G> 662 602 62 to

Respondent.

ORDER OVERRULING OBJECTIONS,
ADOPTING RECOMMENDATION,
AND
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS
On October 4, 2019, the United States Magistrate Judge entered findings and conclusions
(ECF 5) on the Petition for a Writ of Habeas Corpus filed in this case (ECF 3). The Magistrate
Judge RECOMMENDS that the petition be DISMISSED. On October 15, 2019, Petitioner filed
objections to the findings, conclusions, and recommendation (ECF 6). After making an
independent review of the pleadings, files, and records in this case, the findings, conclusions, and
recommendation of the Magistrate Judge, and Petitioner’s objections, the Court concludes the
findings and conclusions are correct. Petitioner objects that his account balance was lower than
what the Magistrate Judge found. But even if this were true, his balance would, under his own
calculations, have still been enough for him to pay the $5.00 filing fee for this case. It is therefore
ORDERED that Petitioner’s objections are OVERRULED, that the findings, conclusions, and

recommendation of the Magistrate Judge are ADOPTED, and that the Petition for a Writ of Habeas

Corpus is DISMISSED without prejudice.

 
Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and Title 28, United States Code section 2253(c), the Court denies a certificate of appealability
because Petitioner has failed to make “a substantial showing of the denial of a constitutional right.”
Slack vy. McDaniel, 529 U.S. 473, 483 (2000). The Court ADOPTS and incorporates by reference
the Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of
its finding that Petitioner has failed to show (1) that reasonable jurists would find this Court’s
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would
find “it debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” Jd. at 484.

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis on appeal.

SO ORDERED.

October 29 eZ019.

 

 

ITED STATES DISTRICT JUDGE
